Citation Nr: 1216621	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-25 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for pericardial effusion, claimed as secondary to asbestos exposure.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1956 to October 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and June 2009 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Boston, Massachusetts.   

The Veteran testified before the undersigned Acting Veterans Law Judge in a videoconference hearing from the RO in March 2012.  A transcript of the hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the record, the Board finds that remand is necessary in this matter.  

With regard to the claim of service connection for pericardial effusion, the Veteran's claims file shows that the RO issued a rating decision in June 2009 denying the claim.  One month later in July 2009, the Veteran, through his representative, filed a notice of disagreement (NOD) disagreeing with the determination made in the June 2009 rating decision.  This placed the issue into appellate status, which required issuance of a statement of the case (SOC).  38 C.F.R. § 3.103(f).  However, the RO did not then grant the claim or issue a SOC readjudicating the claim.  The Veteran has not since withdrawn his appeal on the issue.  To the contrary, correspondence from May 2011 and July 2011 shows that he wishes to continue his appeal on the claim.  

In cases before the Board in which a claimant has timely filed a NOD with a determination of the agency of original jurisdiction (AOJ) on a claim, but the record reflects that the AOJ has not subsequently granted the claim in full and has not furnished the claimant with a SOC, the Board shall remand the claim to the AOJ with instructions to prepare and issue a SOC.  38 CFR § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, under the circumstances of the present case, the Board has no discretion and is required to remand this issue to the RO for the issuance of an SOC.  38 CFR § 19.9(c); see also Manlincon, 12 Vet. App. at 240-41.

With regard to the claim for a TDIU, the Board finds that remand is necessary for further evidentiary development, including a new VA examination and referral for extraschedular consideration.  

In particular, the claims file shows that the Veteran's service-connected disabilities consist of (1) status post fracture, right (major) ulnar styloid with malunion, rated during the period of appellate review as 20 percent prior to June 2007, and 30 percent from June 2007; (2) bilateral hearing loss, rated as 20 percent prior to November 2010, and 30 percent from November 2010; (3) post operative residuals, pylonidal cyst rated as 10 percent throughout the period of appellate review; and (4) tinnitus, rated as 10 percent throughout the period of appellate review.  The combined disability rating is 40 percent prior to August 2006, 50 percent beginning August 2006, and 60 percent from June 2007.  

Thus, the Veteran does not meet the schedular criteria at present for a TDIU (requiring a single service-connected disability ratable at 60 percent or more, or two or more service-connected disabilities with a combined rating to 70 percent or more where one of those disabilities is ratable 40 percent or more).  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  

The Board notes, however, that the bilateral hearing loss and tinnitus result from a common etiology (noise exposure during service), which results in a single 40 percent rating for these two disabilities.  See 38 C.F.R. § 4.16(a).  The Board further notes that resolution of the pending appeal regarding service connection for pericardial effusion is also intertwined with the claim for a TDIU, because a favorable result in that appeal, if made, would impact whether the Veteran satisfies the schedular (numerical) requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16(a).  (The Board wishes to make clear that no determination is being implied as to the merits of the appeal on the issue of service connection for pericardial effusion.)  

Also significant, the Veteran testified at his March 2012 Board hearing that he stopped working full time from his position as an electronics computer teacher in approximately 2001 and from a part-time job in 2007 or 2008 because he could no longer hear his students well enough, and also because he could not use his wrist due to swelling caused by using a screwdriver.  See Hr'g Tr. 3-4.  He also described other disabilities impacting his employability, including osteoporosis, but indicated that his hearing loss, in particular, was growing worse.  See Hr'g Tr. 7, 14, 15.  (He clarified that he was not disagreeing with a recent RO rating decision granting a 30 percent rating for the disability.  Id.)  

A private (non-VA) physician then wrote in support of the claim that the Veteran was unable to perform the duties of his job as an electronics technician due to right wrist problems.  The physician noted that the Veteran also had severe osteoporosis, which made the wrist problem more difficult.  The physician then reiterated "[a]t this point, I do not believe that he is employable due to these medical conditions and risks associated with osteoporosis."  

Based on this record, the Board finds that a new VA examination is necessary to evaluate the severity of the Veteran's service-connected disabilities to include their impact on his ability to work.  Furthermore, the evidence of record before the Board at present indicates that the Veteran's disability picture is exceptional and exhibits other related factors such as marked interference with his employment, which warrants referral for consideration of assignment of a TDIU on an extraschedular basis.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO must take the appropriate steps to issue the Veteran a statement of the case (SOC) addressing the issue of entitlement to service connection for pericardial effusion, to include as due to asbestos exposure.  The SOC must include (a) a summary of the evidence in the case relating to the issues; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the AOJ's determination on each issue and the reasons for each such determination.  The SOC should also include a complete description of the Veteran's rights and responsibilities in perfecting an appeal on this issue, and afford him an appropriate time period to respond.  

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the issue, the RO should undertake any further action indicated, and then readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if indicated.

2.  Send the Veteran a letter asking him to provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claim of entitlement to a TDIU rating.

3.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many requests as are necessary to obtain all available private medical records identified, if not already associated with the claims file.

Also, obtain all of the Veteran's outstanding VA treatment records, including all records within one year of the June 2007 claim on appeal and, also, those outstanding since July 2011.  

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  Further, all attempts to procure any identified records must be documented in the claims file.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

4.  After completing the above requested development, arrange for the Veteran to undergo appropriate VA examinations to determine the nature and severity of the service-connected disability picture.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Then, based on the examination results and record review, the examiner is asked to opine as to whether the Veteran's service-connected disabilities alone (i.e., without regard to any nonservice-connected disabilities or the Veteran's age) are productive of an overall level of incapacity sufficient to prevent him from securing and following any form of substantially gainful employment consistent with his educational background and occupational history.

To the extent the Veteran is scheduled for multiple VA examinations, the Board requests that each examiner take into account all of the Veteran's service-connected disabilities cumulatively when rendering an opinion as to unemployability.

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the pertinent post-service medical records and the Veteran's own assertions.  

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim of entitlement to a TDIU.  If the benefit remains denied, the RO should refer the matter to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  Then, if otherwise in order, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


